BUTTINGTON, Circuit Judge
(concurring).
[13] In order to prevent the threatened destruction of its security by adverse legal proceedings, a creditor of the corporation, whose claim against it was in excess of $3,000 and whose citizenship was diverse, invoked such federal jurisdiction in the court below over the debtor’s property within the federal court’s territorial limits and that court appointed one Toulkrod its receiver for such intra-jurisdictional property.
Thereafter, that court denied a petition, praying
“that the said appointment of John J. Foulkrod, Jr., as receiver of said defendant corporation, be revoked and that the said receiver be forthwith directed to turn oyer all of the books, papers, documents, property and assets of said corporation to Christopher L. Ward and Frank A. Morehead, Esquires, the receivers appointed by the said Chancery Court of the State of Delaware.”
Error in the refusal of this petition is the question before us, and as to such alleged error I agree with the court in its conclusion that
“the application that was made was not one to which the District Court was required to respond by yielding in the manner demanded; we find that its action was without error and that its decree should be affirmed.”
In concurring in deciding the above-stated single question, which alone, in my judgment, is now before this court for decision, namely, that no error was committed by the court below in making the order of dismissal appealed from and now affirmed, I record the fact that I confine my concurrence to that single question. I do so because I do *639not regard as here involved the relative federal and state jurisdictional questions that might possibly hereafter arise in this receivership nor do I regard as here involved, or a subject of present decision by this court what course the court below should hereafter follow when some other application or proceeding is hereafter made or shall be taken in the further administration of this receivership. Confining, therefore, my concurrence to deciding that the court below has not erred in making the order in review, I refrain from discussing or deciding any view upon any other matter or thing touching future action by the court below or the nature and scope of its jurisdiction in this receivership.